Title: Mercy Otis Warren to Abigail Adams, 19 January 1774
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth january 19 1774
     
     I sincerely Congratulate my much Esteemed friend on the Restoration of the invaluable Blessing of Health: without which (if I may so Express it) Life is but a painful Blank. May it be long: very long before she again knows an interuption.
     But by the stile and spirit of yours of the 5th December one would judge you was quite as much affected by the shocks of the political as the Natural Constitution. Tho I hope we have less to Dread than you then apprehended, for as Catharticks and sometimes pretty Violent Exercise is recommended by the physician as Beneficial to the latter, possibly the Emeticks (and Consequent shakings of the smaller Arteries) lately perscribed by the skilful Tusceruros may be no less salutary to the former. And I hope we shall yet see the Beautiful Fabrick repaird and reestablished on so Firm a Basis that it will not be in the power of the Venal and narrow hearted on Either side the Atlantick again to break down its Barriers and threaten its total Dessolution.
     
     I cannot pretend to judge whether you had sufficient Grounds for your fears when you Expressd so Great Concern least those Commotions should not terminate till the Civil Sword is Drawn. But however dark the aspect has heretofore appear’d I think we now have a Brighter prospect, and hope the united Efforts of the Extensive Colonies will be able to Repel Every Attempt of the oppressor and that peace and Fredom will be restored at a less Costly Expence than the sacrifice of the Bleeding Hero.
     But as our weak and timid sex is only the Echo of the other, and like some pliant peace of Clock Work the springs of our souls move slow or more Rapidly: just as hope, fear or Courage Gives motion to the Conducting Wiers that Govern all our movements, so I build much on the high key that at present seems to Animate the American patriots, and in particular on the Excelent spirits in which a Friend of yours has lately wrote.
     But to wave more important matters I think I can Claim more than half a promiss from that Gentleman of a Line from you Ere this time in Lieu of an uninteligable Bloted scrip which I acknowledge merited no return: nor should it have gone out of my hand in that manner on less advantagous terms.
     I shall return a small Folio belonging to Mr. Adams the first safe and Convenient Opportunity. Tell him I almost regret the Curiosity that led me to wish to look over the pages in which Human Nature is portray’d in so odious a Light as the Characters of the Borgian Family Exhibits. But this Fatal inheritance of our first Mother often subjects us to painful inconveniencies, and we sometimes Grow wiser at the Expence of Candour, and that universal Esteem of Mankind so Natural and so becoming in the Early part of Life. For bad as the World appears after the Scores begin to roll over our heads I Cant but suspect the heart of that Youth who steps forward on the Stage of action with an ill opinion of his Fellow Men, but yet Commiserate the Wretch who by his distrust of all around him is deprived of the highest Cordial of Life: the social intercourse of the Friendly Mind. For he who has no Confidence in any one I
      believe has Little sincerity of his own.
     As I am Called upon both by Mr. and Mrs. Adams to give my opinion of a Celebrated Comic Writer: silence in me would be inexcusable: tho, otherways my sentiments are of little Consequence.
     The solemn strains of the tragic Muse have been generally more to my taste than the lighter Representations of the Drama. Yet I think the Follies and Absurdities of Human Nature Exposed to Ridicule in the Masterly Manner it is done by Moliere may often have a greater tendency to reform Mankind than some graver Lessons of Morality.
     The observation that he Ridicules Vice without Engageing us to Virtue discovers the Veneration of my Friend for the latter. But when Vice is held up at once in a detestable and Ridiculous Light, and the Windings of the Human Heart which lead to self deciption unfolded it Certainly points us to the path of Reason and Rectitude. And if we do not Embrace the amiable image of Virtue we must Exculpate the Moniter and Attribute the Fault to the Wrong biass of our own Clamorous and ungovernd passions.
     And if Mrs. Adams will Excuse my Fredom and openess I will tell her I see no Reason yet to Call in question the Genius of A Moliere or the judgment of the person by whose Recomendation I read him.
     But if when I have gone further I alter my opinion I shall readily acknowledge it, and wherin I Err I stand now and at all times ready to submit to the Correction of my Candid Friends, from whom I hope soon to hear. I am with Compliments to Mr. Adams, unfeignedly your Friend,
     
      M Warren
     
     
      If there was any body in this part of the World that Could sing the Rival Nymphs: and Celebrate the Happy Victory of Salacia in a manner that would Merit Mr. Adams’s approbation he may be assure’d it should immediately be Attempted, but I think a person who with two or three strokes of his pen has sketched out so fine a poetical plan need apply only to his own Genius for the Completion.
      But if he thinks it would be too Great Condescension in him to Associate much with the Muses while under the direction of Apollo his time is so much more usefully and importantly filld up, a particular Friend of his would be glad of a little clearer Explanation of some of his Characters, she not being well Enough Versed in ancient Mytholigy to know who is meant by the son of Neptune (who can so Easily transform himself into the Mischevious of Every species) as there are several Modern Proteus’s to whom this Docility of temper is Equally applicable.
     
    